Citation Nr: 0830368	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for an anxiety 
disorder, currently rated as 30 percent disabling.  

In August 2008, the veteran testified before the undersigned 
at a hearing held at the RO.  At that hearing the veteran 
submitted additional evidence directly to the Board, 
accompanied by a waiver of RO consideration.  Nevertheless, 
in view of the action taken below, initial consideration of 
this evidence by the RO should be undertaken.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In addition to his claim for an increased rating for an 
anxiety disorder, the veteran filed a separate claim for 
service connection for post-traumatic stress disorder (PTSD), 
which was denied in a February 2008 rating decision.  
Although the veteran did not appeal that decision, he 
asserted, both in a prior July 2007 statement and in his 
subsequent August 2008 travel board hearing testimony, that 
the symptoms attributable to his service-connected anxiety 
disorder were also manifestations of PTSD, a disability that 
was not incorporated in the VA Rating Schedule until April 
1980, many years after the veteran was granted service 
connection for anxiety.  In that regard, however, the Board 
notes that the criteria of 38 C.F.R. § 4.130 pertain to the 
rating of mental disorders, to include the appellant's 
service-connected anxiety disorder, rated under Diagnostic 
Code (DC) 9400, as well as nonservice-connected PTSD, 
evaluated under DC 9411.  The same criteria are applicable to 
both diagnoses and the veteran is rated on the overall level 
of symptomatology.

The veteran, in written statements and in testimony before 
the Board, maintains that his service-connected anxiety 
disorder has continued to worsen since the date of his last 
VA psychiatric examination in May 2006.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

Although the veteran's last VA examination is not necessarily 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.  The Board 
acknowledges that the veteran was scheduled for a VA 
psychiatric examination in March 2008, which he did not 
attend.  However, he subsequently informed the Board at the 
August 2008 hearing that he had recently changed addresses 
and had not received prior notification of the March 2008 VA 
examination, which had been sent to his old address.  In 
light of this, the Board finds that the veteran should be 
afforded another opportunity to undergo a VA examination in 
support of his claim.

Additionally, the veteran testified at the August 2008 travel 
board hearing that he has continued to receive frequent 
treatment for anxiety and related psychiatric symptoms at the 
VA Medical Center in Beckley, West Virginia.  A review of the 
record reveals that the veteran's VA medical records dated 
from January 2008 to the present have not been associated 
with his claims folder.  As these records of treatment may be 
relevant to his claim, they should be obtained on remand.   
38 C.F.R. § 3.159(c)(2) (2007) ; Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Beckley, West Virginia, dated 
from January 2008 to the present.

2.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected anxiety disorder.  Notice of 
the examination should be provided to 
the veteran at his current address.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the report should note that review.  
All signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should also describe the impact of the 
veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's psychiatric disorder 
renders him unemployable.

3.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

